ON MOTION TO DISMISS
PER CURIAM.
Appellee moves to dismiss this appeal as being untimely, as there is presently in the Circuit Court of Okaloosa County a Motion for Extension of Time to File for Rehearing and a Motion for Rehearing.
Final Judgment was entered by the trial court on July 2, 1979. Appellee filed a Motion for Extension of Time to file her rehearing on July 12, 1979. The notice of appeal was filed on July 13,1979. Appellee filed a Motion for Rehearing on July 20, 1979.
Pursuant to Rule 1.530(b), Florida Rules of Civil Procedure, a motion for a new trial or rehearing shall be served not later than ten (10) days after the rendition of verdict in a jury action or the entry of judgment in a non-jury action. Under Rule 1.090(b)(2), Florida Rules of Civil Procedure, the court may not extend the time for making a motion for a new trial, motion for rehearing, or motion to alter or amend a judgment.
In the instant case, a Motion for Rehearing was not filed within ten (10) days and the trial court had no authority to extend time for filing such a motion.
Therefore, it is ordered that appellee’s Motion to Dismiss the Appeal is Denied.
MILLS, C. J., and McCORD and BOOTH, JJ., concur.